DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the segmented hollow cylinder, recited in claim 11, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wen et al.
	There is disclosed in Wen a steeping device wherein a batch of ground coffee is enclosed in a macerating basket 2 having an outer wall and an inner wall 10 comprising a mesh screen; the maceration basket is mounted in a maceration tank 4; the macerating tank is filled with a sufficient amount of macerating fluid 3 to immerse the coffee batch; the macerating fluid is circulated through the coffee batch and maceration basket by use of a pump 9 that supplies the fluid to a hydrating head (lower basket entry pipe) under pressure and centrally of the macerating basket; and draining the macerating fluid from the macerating tank, by way of an outlet 7,  to a tank or other receptacle (col. 4, lines 30, 31).
	In regards to claim 3, the Wen device is shown to be used with and without a fluid heating source. Thus, it can be argued that without the heating source temperature of the fluid will be at least room temperature, which fits the claimed temperature range.
	In regards to claim 4, Wen discloses that the pump can be operated at various flow rates (col. 3, lines 11, 12). Thus, it can be argued that the recited fluid circulation pressure can be achieved.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wen et al. in view of Bombeck et al.
	Bombeck discloses that it is old and well known in the art to providing an automatic washing cycle for a brew tank after a beverage has been prepared.
	It would have been obvious to one skilled in the art to provide Wen with the automatic cleaning cycle disclosed in Bomback, in order to sterilize the system.
Claim(s) 8-15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wen et al. in view of Kircher.
	Wen, as discussed in the rejection above, discloses all of the claimed subject matter except a hydrating head having a plurality of nozzles disposed centrally to the maceration basket.
Kircher discloses, in a steeping device, a hydrating head 18 which includes a plurality of apertures (nozzles) 36, 37, the nozzles and hydrating head being disposed centrally to a maceration basket.
It would have been obvious to one skilled in the art to substitute the hydrating head arrangement of Wen with the hydrating head arrangement disclosed in Kircher, in order to agitate the product within the basket and improve the infusion of such product during the cycling of fluid.
Claim(s) 17-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wen et al. in view of Kircher as applied to claims above, and further in view of Clean et al.
Clean discloses that it is known in the art to provide a controllable inlet 37, 38 for providing water to a brewing chamber 1, and a controller 33 in operational communication with the inlet.
In regards to claim 17, it would have been obvious to one skilled in the art to provide the system of Wen with the water inlet disclosed in Clean, in order to avoid manual filling of the maceration tank.
In regards to claims 18, 19 and 21, it would have been obvious to one skilled in the art to provide the system of Wen with the controller and water inlet disclosed in Clean, in order to totally automate the system. Allowing automatic control of drain valve 13, controllable pump 9 and an inlet of water.
Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art references to Helps et al., Rudahl, Weller and GB 823,416 are cited for their disclosure of the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINALD ALEXANDER/
Examiner
Art Unit 3761